Citation Nr: 0013153	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-20 746	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA death 
pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 1954 
and from January 1956 to June 1967.  He died on May [redacted], 
1995.  The appellant is the veteran's ex-wife.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1998 administrative decision, in which the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) determined that a common law marriage 
did not exist between the veteran and the appellant.  


FINDINGS OF FACT

1.  The veteran and the appellant were married from 1960 to 
1967 and from 1968 to 1985.

2.  The veteran died on May [redacted], 1995.

3.  The appellant and the veteran did not live with each 
other continuously from October 1985 to the date of the 
veteran's death, and there is no evidence that the veteran 
separated from the appellant two years prior to his death due 
to his misconduct.


CONCLUSION OF LAW

The evidence does not satisfy the requirements for 
recognition of the appellant as the veteran's surviving 
spouse for the purpose of receiving VA death pension 
benefits.  38 U.S.C.A. §§ 101(3), 1304 1541 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50. 3.54, 3.205(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1997, the appellant filed a VA Form 21-534 
(Application for Dependency and Indemnity Compensation or 
Death Pension by Surviving Spouse or Child).  Therein she 
indicated that she was seeking VA benefits on the basis that, 
prior to 1985, the veteran and the appellant were twice 
married, and from 1985 to 1993, they lived together.  She 
further indicated that the veteran was forced to return to 
Alabama in 1993, after the appellant had the veteran 
restrained from her home because of his tendency to be 
violent.  

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3) (West 1991).  Dependency and Indemnity 
Compensation (DIC) benefits payable under 38 U.S.C.A. § 
1310(a) (West 1991) may be paid to the surviving spouse of a 
veteran who died on or after January 1, 1957, who was married 
to the veteran: (i) before the expiration of 15 years after 
the termination of the period of service in which the injury 
or disease causing the death of the veteran was incurred or 
aggravated, or, (ii) for one year or more, or, (iii) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304 (West 
1991); 38 C.F.R. 
§ 3.54(c)(1) (1999).

However, in order for the surviving spouse to establish the 
status of a "claimant" for VA purposes, evidence of a valid 
marriage under the laws of the appropriate jurisdiction is 
required.  Aguilar v. Derwinski, 2 Vet.App. 21, 23 (1991).  
Relevant documents showing proof of a valid marriage must be 
submitted by the veteran's spouse in order to attain the 
status of a claimant.  Sandoval v. Brown, 7 Vet.App. 7, 9 
(1994).  Until a spouse establishes status as a claimant, VA 
is not obliged to determine whether the claim is well 
grounded, to provide assistance in the development of the 
claim under 38 U.S.C.A. § 5107(a), or to apply the equipoise 
rule under 38 U.S.C.A. § 5107(b).  Reyes v. Brown, 7 Vet.App. 
113, 116 (1994).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c) (West 
1991); 38 C.F.R. 
§ 3.1(j) (1999).  Except as provided in 38 C.F.R. § 3.52, 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the lawful spouse of the veteran at the 
time of the veteran's death, provided that she lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse, and, since the death 
of the veteran on or after January 1, 1971, is unmarried and 
not living with another person of the opposite sex and 
holding herself out openly to the public as the spouse of 
such person.  38 C.F.R. § 3.50(b).

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship. This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6) (1999).  

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. § 
3.205(c).

The aforementioned regulation, 38 C.F.R. § 3.52, provides 
criteria for establishing a valid marriage for VA purposes in 
cases where the marriage is not valid under state law.  
Specifically, where an attempted marriage of a claimant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid for VA purposes 
if:

(a) The marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage, and

(b) The claimant entered into the marriage without knowledge 
of the impediment, and

(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as 
outlined in [38 C.F.R.] § 3.53, and

(d) No claim has been filed by a legal surviving spouse who 
has been found entitled to gratuitous death benefits other 
than accrued monthly benefits covering a period prior to the 
veteran's death.

In this case, the appellant has submitted proof, in the form 
of statements, marriage certificates and divorce decrees, 
that she and the veteran were married from 1960 to 1967 and 
from 1968 to 1985.  As well, she has asserted that she and 
the veteran lived together from 1985 to 1993, and has 
submitted statements from her son and daughter-in-law 
reflecting that, despite the 1985 divorce, she and the 
veteran always lived together except when the veteran was in 
VA hospitals.  Presumably, the appellant believes this 
alleged cohabitation constitutes a valid marriage for the 
period at issue, or a common law marriage under the laws of 
Ohio, where she and the veteran allegedly lived together.  

The Board need not make a determination in this regard, 
however, because even if the record were to show that the 
veteran's alleged cohabitation from 1985 to 1993 represented 
a valid marriage, the appellant's claim would still fail.  
There is simply no evidence that the appellant continued to 
live with the veteran from 1985 to May [redacted], 1995, the 
date of the veteran's death, or that he moved out in 1993 and 
returned to Alabama due to his misconduct.  Rather, by the 
appellant's own admission, the veteran returned to Alabama in 
1993, and according to a police report the appellant 
submitted, the misconduct to which she refers occurred in 
March 1985, just prior to their divorce, not in 1993.  
Accordingly, the appellant does not meet the definition of a 
"surviving spouse" under 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.50(b).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for recognition as the veteran's surviving spouse.  
Inasmuch as she has not submitted evidence establishing her 
status as a "claimant," no further development of her death 
benefits claim is required.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA death 
pension benefits is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

